NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/22/2021 has been entered. Claims 2, 5-7, 17-18 have been cancelled.  Claims 1, 3-4, 8-16, 19, 20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed 12/22/2020.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Daniel Fiorello on 03/08/2021.
The application has been amended as follows: 

Claims 1 & 16 are amended to:



a fuel circuit; 
a primary fuel pump in fluid communication with the fuel circuit configured to pump insufficient fuel flow to the engine for running the engine at least one engine speed or speed range, wherein the primary fuel pump is mechanically driven and mechanically connected to the engine such that the primary fuel pump is configured to pump fuel as a function of engine speed; 
a supplemental fuel pump in fluid communication with the fuel circuit that is configured to selectively pump fuel to the engine at least during the at least one engine speed or speed range to supplement fuel flow from the primary fuel pump to provide sufficient total fuel flow to the engine for running the engine at all engine speeds, wherein the supplemental fuel pump is not mechanically connected to the engine, wherein the supplemental fuel pump is operatively connected to a turbine disposed in fluid communication with the fuel circuit downstream of the primary fuel pump such that the turbine is configured to be driven by fuel flow from the primary fuel pump, wherein the fuel circuit further comprises at least two parallel branches downstream of the primary fuel pump, wherein the turbine is in fluid communication with a first branch of the at least two parallel branches; and 
a control valve disposed in fluid communication with a second branch of the at least two parallel branches, wherein the control valve is configured to selectively allow and/or meter fuel flow Application No. 16/218,8653Docket No.: 1510801.950US1therethrough to create a bypass path around the turbine to selectively allow and/or meter flow through the turbine, and thus control a speed of the supplemental fuel pump, wherein the control valve is configured to shut off flow in the second branch to control fuel flow to the turbine, wherein the primary fuel pump is connected via the first branch to the turbine without a a combustor of the engine.

16. (Currently Amended) A method for providing sufficient fuel flow to an engine, comprising: 
pumping a first fuel flow with a primary fuel pump to the engine, the first fuel flow being insufficient for running the engine at least one engine speed or speed range; and 
pumping a second fuel flow with a supplemental fuel pump to supplement the first fuel flow to provide sufficient flow to the engine for running the engine at the at least one engine speed or speed range, wherein pumping the first and the second fuel flow includes driving a turbine connected to the supplemental fuel pump with fuel flow from the primary fuel pump to drive the supplemental fuel pump to provide more fuel flow to the engine than pumped by the primary fuel pump alone; and Application No. 16/218,8656Docket No.: 1510801.950US1 
controlling a control valve on a parallel branch from the turbine to meter an amount of fuel flow through the turbine to control a speed of the supplemental fuel pump to control an amount of total fuel flow, wherein the control valve is configured to shut off fuel flow in the second branch to control fuel flow to the turbine, wherein the primary fuel pump is connected via the first branch to the turbine without a valve therebetween to provide uninterrupted fuel flow to the turbine, and wherein the first branch and the second branch both lead to [[the]] a combustor of the engine.


Reasons for Allowance
Claims 1, 3-4, 8-16, 19 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 16, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a supplemental fuel pump in fluid communication with the fuel circuit that is configured to selectively pump fuel to the engine at least during the at least one engine speed or speed range to supplement fuel flow from the primary fuel pump to provide sufficient total fuel flow to the engine for running the engine at all engine speeds; wherein the supplemental fuel pump is driven by a turbine disposed downstream of the primary fuel pump and driven by the fuel flow from the primary fuel pump, wherein the fuel circuit further comprises at least two parallel branches downstream of the primary fuel pump, wherein the turbine is in fluid communication with a first branch of the at least two parallel branches; and a control valve disposed in fluid communication with a second branch of the at least two parallel branches to control a speed of the supplemental fuel pump, by selectively shutting off flow through the second branch or providing a bypass path around the turbine, with both parallel branches leading to the combustor.
Closest prior art includes Cygnor (US 4,864,815) which discloses a fuel system having a primary fuel pump 10, a supplemental fuel pump 30 driven by a turbine 32, and having the turbine 32 and a control valve 54 on parallel branches downstream of the primary fuel pump 10 (Cygnor Fig. 1).  However, the parallel branches of Cygnor do not lead to the combustor (Cyngor teaches the turbine outlet fuel flow passing into the control valve and back to the fuel tank, and does not teach the supplemental fuel pump supplementing fuel flow from the primary fuel pump to provide sufficient total fuel flow to the engine for running the engine at all speeds 
LaGrone (US 4,339,917) discloses a fuel system and method including a primary fuel pump, secondary fuel pump, a turbine that drives one of the fuel pumps with a fuel flow, and a control valve.  However, LaGrone fails to teach or suggest that the secondary fuel pump is operatively connected to the turbine, and that the turbine and control valve are on different parallel branches downstream of the primary fuel pump, wherein the control valve controls fuel flow to the turbine by selectively shutting off fuel flow through its respective branch.
Claims 3-4, 8-15, 19, 20 are allowed for the same reason as claims 1 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741